 

Exhibit 10.2


 

CONFORMED COPY THROUGH FOURTH AMENDMENT,

AS OF DECEMBER 19, 2007

 

PROMISSORY NOTE

(Revolving Line of Credit)

 

$30,000,000.00

 

Louisville, Kentucky

 

 

December 27, 1999

 

FOR VALUE RECEIVED, BIBP COMMODITIES, INC., a Delaware corporation with its
principal offices at 2002 Papa John’s Boulevard, Louisville, Kentucky 40299 (the
“Maker”), hereby promises and agrees to pay to the order of CAPITAL DELIVERY,
LTD., a Kentucky corporation with its principal office and place of business in
Louisville, Kentucky (the “Lender”), the principal sum of THIRTY MILLION AND
00/100 DOLLARS ($30,000,000.00), or, if less, the aggregate unpaid balance as
may be outstanding from time to time, in legal tender of the United States of
America, together with interest thereon, all in accordance with the provisions
of the Loan Agreement (as defined below) and this Note.

 

The outstanding principal balance of this Note, as the same shall exist from
time to time, shall bear interest daily at a rate per annum equal to the “Prime
Rate,” as hereinafter defined, less one (1) percentage point.  The interest rate
this Note bears shall be adjusted monthly on the first day of each calendar
month.  “Prime Rate,” as used in this Note, shall mean the interest rate
published in The Wall Street Journal in the “Money Rates” column as the
prevailing “Prime Rate,” it being understood and agreed that the Prime Rate is
not necessarily the lowest or best rate of interest available on commercial
loans of the nature evidenced by this Note.  In each month in which there is an
outstanding balance on this Note, interest shall be calculated throughout such
month at the rate in effect on the first day of such month and shall be paid in
arrears in legal tender of the United States of America on or before the tenth
(10th) day of the following month.  Interest shall continue to accrue as
provided herein so long as any portion of the principal of, or interest on, this
Note shall remain unpaid.  The entire outstanding principal balance of this Note
and all accrued and unpaid interest shall be paid on or before December 31, 2000
(the “Maturity Date”).  All interest on this Note shall be computed on the basis
of the actual number of days elapsed over an assumed year consisting of Three
Hundred Sixty (360) calendar days.

 

1

--------------------------------------------------------------------------------


 

Any principal or interest payment due under this Note not paid at stated
maturity, by acceleration, conversion or otherwise, shall, to the extent
permitted by applicable law, thereafter bear interest (compounded monthly and
payable upon demand) at a rate which is 2% per annum in excess of the rate of
interest otherwise payable under this Note in respect of such principal amount
until such unpaid amount has been paid in full (whether before or after
judgment).  The charging or collection of any such additional interest shall not
be deemed a waiver of any of the Lender’s rights arising thereby or hereunder,
including the right to declare a “Default” or an “Event of Default” hereunder.

 

This Note is a revolving note and is governed by that certain Loan Agreement of
even date herewith between Lender and the Maker (the “Loan Agreement”).  The
Lender may make disbursements of principal to the Maker, from time to time,
commencing on the date of this Note and ending on the day preceding the Maturity
Date, in the form of “Advances” in the manner and subject to the terms and
conditions respecting such “Advances” as are set forth in the Loan Agreement;
provided, however, the aggregate outstanding principal balance of this Note
shall never exceed $30,000,000.00 (the “Maximum Committed Amount”).  The amount
of principal disbursed for each such “Advance” together with the date of
payments of principal on this Note shall be recorded by the Lender.  The amount
of principal outstanding shown on the records of the Lender shall be prima facie
correct.

 

Failure of Maker to pay principal or interest, or both, on the date and in the
amounts required by this Note shall constitute an “Event of Default,” and Lender
may exercise any or all its rights and remedies, as provided in the Loan
Agreement.  The occurrence of any Event of Default under the Loan Agreement or
the Ownership Pledge Agreement shall also constitute an Event of Default under
this Note whereupon the holder of this Note may, at its sole option, exercise
any or all its remedies as set forth in the Loan Agreement.

 

Failure of the holder of this Note to exercise any of its rights, powers and/or
remedies shall not constitute a waiver of the right to exercise the same at that
or any other time.  All rights and remedies of the holder hereof for default
hereunder or under any of the instruments referred to herein shall be cumulative
to the greatest extent permitted by law.  Time shall be of the

 

2

--------------------------------------------------------------------------------


 

essence in the payment of all installments of interest and principal on this
Note and the performance of the Maker’s other obligations hereunder.

 

If an Event of Default shall occur under this Note or the Loan Agreement, and
this Note is placed in the hands of an attorney for collection, or is collected
through any court, including any bankruptcy court, the Maker promises to pay to
the holder hereof its attorneys’ fees and costs incurred in collecting or
attempting to collect or securing or attempting to secure this Note or enforcing
its rights in any collateral securing this Note, provided the same is legally
allowed by the laws of the Commonwealth of Kentucky or any other state or
country where the subject collateral or any part thereof is situated.

 

The Maker may prepay the outstanding principal of this Note without penalty in
whole or in minimum increments of $10,000.

 

The Maker hereby agrees that all prepayments under this Note (whether voluntary,
involuntary or mandatory, and from whatever source derived) shall be applied, in
such order as the Lender shall determine in its sole discretion, to unpaid fees,
costs or expenses of the Maker under this Note, to accrued and unpaid interest
on this Note and to the outstanding principal balance of this Note, in inverse
order of maturity.

 

This Note has been delivered in, shall be performed in, governed by and
construed in accordance with the laws of, the Commonwealth of Kentucky.

 

Any legal action, suit or proceeding involving this Note shall be subject to the
provisions of Sections 11(e), (f), (g) and (h) of the Loan Agreement.

 

The Maker hereby waives presentment, demand, notice of dishonor, protest, notice
of protest and nonpayment, and further waives all exemptions to which it may now
or hereafter be entitled under the laws of this or any other state or of the
United States or any foreign country, and further agrees that the holder hereof
shall have the right without notice, to deal in any way, at

 

3

--------------------------------------------------------------------------------


 

any time with any party, and to grant to any party any extension of time for
payment of this Note or any other indulgence or forbearance whatsoever, and may
release any security for the payment of this Note and/or modify the terms of any
of the instruments referred to herein or otherwise securing or pertaining to
this Note, and may release any guarantor of this Note from liability for payment
hereof, in every instance without the consent of the Maker and without in any
way affecting the liability of any Maker, surety, guarantor, endorser,
accommodation party, or other party to this Note, and without waiving any rights
the holder of this Note may have hereunder or by virtue of the law of this or
any other state or of the United States or any foreign country.

 

 

IN WITNESS WHEREOF, the Maker has caused its authorized representative to
execute and deliver this Note as of the date first written above.

 

 

BIBP COMMODITIES, INC.

 

 

 

 

 

 

 

By:

 

 

 

Patrick W. Gaunce

 

 

President and Director

 

 

 

 

 

(the “Maker”)

 

STATE OF

 

 

)

 

 

 

) SS:

COUNTY OF

 

 

)

 

The foregoing instrument was acknowledged before me this            day of
                    , 2000, by Patrick W. Gaunce, President and Director of BIBP
Commodities, Inc., on behalf of said corporation.

 

My Commission expires:

 

 

 

 

 

 

 

 

(SEAL)

 

Notary Public

 

 

4

--------------------------------------------------------------------------------

 